     Case 1:19-cr-00761-JPO Document 208 Filed 02/09/21 Page 1 of 1




          Law Office of Angus James Bell
                                    th
                   30 Wall Street, 8 Floor New York, New York 10005
                       Tel: (212) 804-5765 Fax: (718) 504-6351
                            Email: ajamesbelllaw@gmail.com

                                                                     February 8, 2021
Via ECF
The Honorable Judge J. Paul Oetken
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                  Re: US v. Jose Nouel 19 Cr. 761 (JPO)

Dear Judge Oetken:

        I am the attorney for Jose Nouel and write this letter with the consent of the
Government to request an adjournment of Mr. Nouel’s upcoming sentencing hearing that
is scheduled for February 19, 2021. I am requesting a date in late April or early May.
This time will allow counsel to confer with our client regarding the recently received
final presentence report as well as continue our efforts to gather meaningful mitigation
materials that are essential to our sentencing submission. It is also important to note that
Mr. Nouel prefers to conduct this hearing in person when it is reasonably safe to do so
given the conditions of the on-going COVID pandemic. He further believes that his
interests are best served if we have the additional time to prepare for sentencing.

       Should the Court grant this request, counsel is requesting that the hearing be
adjourned to any date between April 27th - 30th or May 4th – 7th.

        Thank you in advance for any and all consideration of this request. We will await
further instructions from the Court on this matter.

Granted.
The February 19, 2021 sentencing is hereby            Respectfully submitted,
adjourned to May 4, 2021, at 2:00 p.m.
  So ordered: 2/9/2021
                                                      _______________________
                                                      A James Bell, Esq.

Cc: All counsel, by ECF
